Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 8/19/2022.
Response to Amendment
2.	Claims 1-9, 11-20 have been amended, and claim 10 cancelled.
	While the full drawings have been provided, the drawings are still objected to as they should include labels to better indicate what each component represents.
	The 112 rejections have been overcome based on the amendments to the claim limitations.
Regarding claim 1, the claim includes limitations that transform the abstract idea into a patent eligible application and thus the 101 rejection is overcome.
Claim 20 has been amended to recite: “A non-transitory computer program product onfigured to, when executed on one or more processors, cause a digital assistant to perform operations…”, and is in compliance with 101, thus overcoming the rejection.
Response to Arguments
3.	Applicant’s arguments filed have been fully considered and are moot based on the new grounds of rejection responsive to the amendments, where prior art Summa further teaches determining a gaze directed towards an object or location different from the digital assistant.

Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
5.	The drawings are objected to because there are no labels for the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 7-8, 13-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Konzelmann et al 2020/0349966 in view of Summa et al (2020/0227034).


Regarding claim 1 Konzelmann teaches A method for voice-based interactive communication using a digital assistant (4 automated assistants; 34), the method comprising:
an attention detection step, in which the digital assistant detects attention of the user (6-7) by: 
detecting a gaze of a user (6: gaze of the user); 
determining that the gaze is directed towards a physical or virtual object (6: directed gaze), [wherein the physical or virtual object is different from the digital assistant]; and 
in response to determining that the gaze is directed towards the physical or virtual object, activating a listening mode of the digital assistant (6: the initiating of the certain processing can be in response to a local determination, at an assistant device, that a gaze of the user is directed at the assistant device); 
a speaker detection step, in which the digital assistant, during the listening mode, detects the user as a current speaker (6: speaker recognition; 9: device may verify a spoken utterance is from a certain speaker; 54); 
a speech sound detection step, in which the digital assistant detects and records speech uttered by the current speaker, which speech sound detection step further comprises a lip movement detection step, in which the digital assistant detects a lip movement of the current speaker (6: voice activity, device may utilize mouth movement of the user; 9: assistant may monitor (i.e. detect) and locally buffer (i.e. record) audio data); 
a speech analysis step, in which the digital assistant parses said recorded speech and extracts speech-based verbal informational content from said recorded speech (9; 58 – capturing and processing spoken utterance – “What’s today’s forecast”); and 
a subsequent response step, in which the digital assistant provides feedback to the user based on said recorded speech (58; 59: generate a response -
where Konzelmann teaches hot-word free voice interaction with an automated assistant based on a determination of various attributes of a user that is proximal to the assistant device).  
	Konzelmann does not specifically teach where Summa et al (2020/0227034) teaches 
determining that the gaze is directed towards a physical or virtual object, wherein the physical or virtual object is different from the digital assistant (abstract: A user may be allowed to activate the speech recognition service using one or more different activation modes, e.g., using eye tracking; 9: voice assistant companion may be invoked by a human user in an eye gaze mode; 
32: a user activation step 202 may be implemented by eye tracking service logic 189 when it detects from data of eye tracking system 140 that the current real time direction of the gaze 375 of user 250 is directed upon the designated predetermined position of an activation area of gaming scene;
[0034] a user may be enabled to predefine and set their own custom location or landmark as an activation area for triggering the voice assistant companion (within the limits of the capability of the eye tracking system 140), e.g., by allowing user to input a custom activation area position (e.g., via I/O device/s 107) for storage in non-volatile memory and future retrieval and use by eye tracking service logic 189 for triggering display of UI 115 in a manner as described further herein.)

	It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Summa to improve upon the gaze detection.  Konzelmann already teaches gaze detection to activate the assistant, and one could look to Summa to further allow the object/location of the gaze to be customized to further improve upon the gaze detection of Konzelmann while yielding the predictable results of still allowing the gaze to activate the assistant without having to incorporate the hot-word (Konzelmann abstract; 7).


Regarding claim 2 Konzelmann teaches The method according to claim 1, wherein the method further comprises a current speaker tracking step, in which the digital assistant tracks the current speaker using visual and/or voice tracking of the current speaker (9: device may verify a spoken utterance is from (i.e. track) a certain speaker, such as one that matches a speaker visually).  

Regarding claim 3 Konzelmann teaches The method according to claim 1, further comprising a lip movement synchronisation step, wherein lip movement synchronisation step includes the digital assistant determining that a temporal correlation between detected lip movement and detected speech sound is within a predetermined tolerance threshold (52 – device may process a stream of image frames and audio frames to determine whether a mouth (i.e lip) movement and a voice activity (i.e. speech sound) are co-occurring (i.e temporally correlated)).  


Regarding claim 7 Konzelmann teaches The method according to claim 1, wherein the speaker detection step comprises temporally correlating detected lip movements of the user to detected speech and detecting the user as the current speaker based on said temporal correlation (49 – device has a mouth/voice module that determined co-occurrence of mouth movement and voice activity (i.e. temporally correlated detected lip movements of the user to detected speech) in order to generate a probability of whether the user captured in the vision data is actually speaking (i.e detecting the user as the current speaker)). 

Regarding claim 8 Konzelmann teaches The method according to claim 1, wherein the method further comprises: 
a speaker identification step comprising a visual user authentication step and/or a voice sound characteristics based user authentication step (Paragraph 54: the face recognition module may compare visually captured images to user accounts/profiles (i.e. visual user authentication); 
the account identifier associated with the recognized face can be compared to an account identifier determined based on text-independent speaker identification that is based on processing of audio data that captures a spoken utterance (i.e. voice sound characteristics based user authentication); see also Paragraph 78, where this voice sound characteristics based user authentication is further described). 


Regarding claim 13 Konzelmann teaches The method according to claim 1, wherein the method further comprises an endpoint detection step after the speech sound detection step, in which the digital assistant detects an endpoint of said speech and as a result exits said listening mode (Paragraph 44: the engine will only process audio data (i.e. remain in a listening mode) if e.g. a directed gaze of the user is determined, and continues until an endpoint is determined. See also Paragraph 16: the system is capable of detecting an end of voice activity (i.e. an endpoint of said speech) and optionally halt the processing of certain sensor data (i.e. exit said listening mode)).  

Regarding claim 14 Konzelmann teaches The method according to claim 13, wherein the speech analysis step comprises the digital assistant detecting a current head posture or head posture change and updates an endpoint detection parameter used in the detection of said endpoint in said endpoint detection step (Paragraph 44: the engine will only process audio data (i.e. remain in a listening mode) if e.g. a directed gaze of the user is determined, and continues until an endpoint is determined; also Paragraph 13, lines 17-20: the user may redirect their gaze to halt assistant functions. Also Fig. 5, element 510 and Paragraphs 108-109: the system determines whether occurrence of a directed gaze has been determined, and whether it continues; this determination results in a “yes” or “no” decision which is construed as a parameter; also 111, which notes that endpointing may utilize analysis of vision data, which may only occur after a “yes” determination in the directed gaze occurrence detection).  

Regarding claim 15 Konzelmann teaches The method according to claim 14, wherein the speech analysis step further comprises the digital assistant detecting that the current speaker either turns its face away from a predetermined object or has its face turned away from the predetermined object during at least a predetermined time period, and interprets this event as an endpoint (Paragraph 6, lines 1-4: the assistant device is a predetermined object; Paragraph 44: the engine will only process audio data (i.e. remain in a listening mode) if e.g. a directed gaze of the user is determined, and continues until an endpoint is determined; also Paragraph 13, lines 17-20: the user may redirect their gaze to halt assistant functions (i.e. the system will interpret a user looking away as an endpoint); see also Paragraph 111, which notes that endpointing may utilize analysis of vision data).  


Regarding claim 17 Konzelmann teaches The method according to claim 1, wherein the speech sound detection step comprises the digital assistant detecting a physical non-presence of the current speaker and as a result stays in the speech sound detection step for a predetermined amount of time, after which the digital assistant ends the speech sound detection step in case neither a physical presence of the current speaker nor a speech sound associated with the current speaker has been detected (Paragraph 58: Konzelmann describes how a user may skip using an “explicit invocation phrase” by directing a gaze at the client device and speaking during or temporally near the directed gaze. That is, the device begins listening after a gaze is directed at it, and stops listening after a threshold of time is over. Paragraph 57 notes that such behavior may be based on, generally, the occurrence of any of the attributes. One such attribute may be the physical presence of one or more users, as noted in Paragraph 22).  

Regarding claim 18 Konzelmann teaches The method according to claim 2, wherein the current speaker tracking step comprises the digital assistant determining a physical distance to the current speaker, and wherein the response step comprises the digital assistant modifying a response sound volume based on said physical distance (Paragraph 8: the device performs adaptations based on the attributes; Paragraph 6, lines 4-5: one such attribute may be physical distance to the current speaker; Paragraph 1: the assistant may adapt by reducing the volume of the audible user interface output (i.e. modifying a response sound volume) in response to occurrence of one or more other attributes (e.g. physical distance)).  


Regarding claim 19 Konzelmann and Summa teach A digital assistant arranged for voice-based interactive communication, wherein the digital assistant is configured to detect a user attention and as a result be set into a listening mode, wherein the digital assistant is further configured to: 
detect a gaze of the user; 
determine that the gaze is directed towards a physical or virtual object, wherein the physical or virtual object is different from the digital assistant; and 
in response to determining that the gaze is directed towards the physical or virtual object, activate the listening mode of the digital assistant; 
detect, during the listening mode, the user as a current speaker; 
detect and record speech uttered by said current speaker; 
detect a lip movement of the current speaker while detecting said speech; 
parse said recorded speech and extract speech-based verbal informational content from said recorded speech; and 
thereafter provide feedback to the user based on said recorded speech.  
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning 


Regarding claim 20 Konzelmann and Summa teach A non-transitory computer program product configured to, when executed on one or more processors, cause a digital assistant to perform operations (Konzelmann 125-126) comprising: 
an attention detection step, in which the digital assistant detects attention of a user by: 
detecting a gaze of a user; 
determining that the gaze is directed towards a physical or virtual object, wherein the physical or virtual object is different from the digital assistant; and 
in response to determining that the gaze is directed towards the physical or virtual object, activating a listening mode of the digital assistant; 
a speaker detection step, in which the digital assistant is caused to detect the user as a current speaker; 
a speech sound detection step, in which the digital assistant is caused to detect and to record speech uttered by said current speaker, which speech sound detection step comprises a lip movement detection step, in which the digital assistant is caused to detect a lip movement of the current speaker; 
a speech analysis step, in which the digital assistant is caused to parse said recorded speech and to extract speech-based verbal informational content from said recorded speech; and 
a subsequent response step, in which the digital assistant is caused to provide feedback to the user based on said recorded speech.
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning 



9.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Konzelmann et al 2020/0349966 in view of Summa et al (2020/0227034) in further view of Kim et al (2018/0268812).


Regarding claim 4 Konzelmann teaches
wherein, in the lip movement synchronisation step, the digital assistant temporally correlates said speech-based verbal informational content to said lip-based verbal informational content (Paragraph 52: the device may process a stream of image frames and audio frames to determine whether a mouth (i.e. lip) movement and a voice activity (i.e. speech sound) are co-occurring (i.e. temporally correlated)); and 
does not specifically teach where Kim teaches The method according to claim 3, wherein the method further comprises: 
a lip movement interpretation step, in which the digital assistant interprets a lip-based verbal informational content corresponding to said detected lip movement (5), 
and 
wherein the method further comprises a speech parsing step, in which the digital assistant uses said lip-based verbal informational content to parse said speech-based verbal informational content (5).  
In a related art, Kim teaches a system for improving endpoint detection of a voice query by utilizing images corresponding to lip movement on a face (Abstract). Notably, Kim teaches that their system can be used to independently verify speech recognition by an ASR system to reduce the likelihood of generating incorrect transcription hypotheses (Paragraph 5, lines 9-17), specifically discussing how lip movement data may indicate terms and/or phrases spoken by the user (i.e. interpreting a lip-based verbal information content corresponding to said detected lip movement) and be used to identify and/or correct misrecognized terms (i.e. parsing speech-based verbal informational content by using said lip-based verbal informational content). Kim also teaches that their system may reduce false positive voice query detection, reduce the missed detection of specified personal assistant system activation terms or phrases, or identify the occurrence of multiple voice commands within audio data encoding a received query (Paragraph 5, lines 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Konzelmann to incorporate the endpointing techniques and teachings of Kim. Doing so may have helped reduce false positive voice query detection, reduce the missed detection of specified personal assistant system activation terms or phrases, or identify the occurrence of multiple voice commands within audio data encoding a received query, as taught by Kim.



Regarding claim 5 Konzelmann does not specifically teach where Kim teaches The method according to claim 4, wherein said speech parsing step comprises the digital assistant purging detected speech sound and/or extracted speech-based verbal informational content not corresponding to detected lip movement (Paragraph 5, lines 9-17: lip movement data may indicate terms and/or phrases spoken by the user and may be used to identify and/or correct (i.e. purge) misrecognized terms (i.e. detected speech sound and/or extracted speech- based verbal informational content)).  
Rejected for similar rationale and reasoning as claim 4

Regarding claim 6 Konzelmann teaches The method according to claim 5, wherein the method further comprises providing to the digital assistant a predetermined attention phrase, and wherein said speech parsing step comprises the digital assistant purging extracted speech-based verbal information content starting with said attention phrase uttered by a different person than the current speaker (Paragraph 9, lines 1-4: the automated system may monitor for occurrence of an explicit invocation phrase (i.e. predetermined attention phrase);
Paragraph 9, lines 9-18: the device may verify a spoken utterance is from a certain (i.e. current) speaker and may adapt (e.g. process the data) in response to this occurrence. Paragraph 9, lines 1-9: Prior to this adaptation, such as when the spoken utterance is not verified to be from a certain speaker, the device will “discard” (i.e. purge) locally buffered audio data (i.e. speech-based verbal information content) after minimally processing it).  


10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Konzelmann et al 2020/0349966 in view of Summa et al (2020/0227034) in further view of Nair et al 2021/0224031.

	Regarding claim 9 Konzelmann teaches the method according to claim 8, wherein the method further comprises
a subsequent follow-up interaction step, in which additional speech is detected and analysed and in which the digital assistant provides feedback to the user based on said additional speech (Paragraph 136: the device may detect voice activity occurring at a second time that is subsequent to the first time, and may process the audio data, or render one or more human perceptible cues in response),
wherein, in said follow-up interaction step, the digital assistant maintains identification of the current speaker (Paragraph 151: the method may include determining that the user is a recognized user that is the same recognized user that initiative providing of the content being rendered by the device),
While Konzelmann does teach maintaining the identification of the current speaker based on processing of one or more of the image frames locally at the client device (Paragraph 151), and also discusses how the device may utilize facial recognition in identifying the user (Paragraph 6), Konzelmann does not explicitly teach and wherein, in said follow-up interaction step, a follow-up feedback provided to the current speaker preferably is determined based in part on a facial expression detected for the current speaker using a visual depiction of the current speaker and image analysis.
In a related art, Nair teaches a system for providing audio information responsive to received input with a digital assistant (Abstract). Notably, Nair teaches, after stopping the provision of the audio information, detecting one or more visual characteristics and determining whether the one or more visual characteristics indicate that further speech input is expected; and responding or forgoing a response based on whether that further speech input is expected (Paragraph 10). In addition, the one or more visual characteristics may include a facial expression (Paragraph 11). That is to say, a follow-up feedback (the absence or presence of a response) provided to the current speaker is determined based in part on a facial expression detected for the speaker. Nair teaches that their system provides a more natural and efficient interaction with the digital assistant by allowing a user to speak without being interrupted or distracted by audio information from the digital assistant.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Konzelmann to incorporate the teachings of Nair to detect a facial expression to determine how to respond to the user. Doing so would have allowed the system to provide a more natural and efficient interaction with the digital assistant, as taught by Nair.


11.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Konzelmann et al 2020/0349966 in view of Summa et al (2020/0227034) in further view of Alameh et al (10,713,002)

Regarding claim 11, Konzelmann teaches: the method according to claim 1, wherein the attention detection step further comprises a head posture detection step, in which the digital assistant, as a necessary condition for detecting said attention of the user, additionally detects a current head posture of the user and determines that a face of the user faces towards a predetermined object (Paragraph 6, lines 9-11: user attention may be detected by a pose of the body, which may include the head; alternatively, Paragraph 23 notes that gaze detection includes detection of the face, which is necessarily connected to the head posture).
However, Konzelmann fails to teach a predetermined head posture margin.
In a related art, Alameh teaches an electronic device that receives an audio input and adjusts audio output based on the audio input (Abstract) and may perform the functions of a voice assistant (Col. 8, lines 7-13). Notably, Alameh teaches a gaze detector component and a face analyzer component that may help confirm a user’s intent to be authenticated (Col. 19, lines 9-47). The gaze detector may notably detect a “gaze cone”, which is a field of view within which the user may easily see without diverting their eyes or head (Col. 19, lines 16-20; i.e. predetermined head posture margin).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Konzelmann to incorporate the teachings of Alameh to include the gaze detection and face analyzer components. Doing so may have allowed the system to better confirm a user’s intent to be authenticated, as taught by Alameh. 

Regarding claim 12, Konzelmann and Alameh teach The method according to claim 11, wherein the method further comprises providing to the digital assistant a predetermined attention phrase (Konzelmann, Paragraph 9, lines 1-4: the automated assistant may monitor for occurrence of an explicit invocation phrase (i.e. predetermined attention phrase)), and wherein the attention detection step comprises the digital assistant detecting a user attention based on said gaze detection step together with said head posture detection step (Alameh, Col. 19, lines 9-47) but in absence of a detection of said predetermined attention phrase (Konzelmann, Paragraph 57: the need for the user to speak an explicit invocation phrase (i.e. predetermined attention phrase) may be obviated by one or more attributes by modules of the adaptations; Paragraph 58: one example of such adaptations may be detection that the user is looking at the client device).
Rejected for similar rationale and reasoning as claim 11



12.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Konzelmann et al 2020/0349966 in view of Summa et al (2020/0227034) in further view of Nair in further view of Rodenas et al (2018/030,0557)

Regarding claim 16, Konzelmann teaches the method according to claim 13, wherein the endpoint detection step further comprises: a user depiction step, in which a face of the user is depicted and stored as a digital image (Paragraph 53: vision data (i.e. digital image) can include (i.e. depict) a region that is detected to only contain a face of a user); 
However, Konzelmann fails to explicitly teach a facial expression detection step, wherein the facial expression detection step includes detecting, based on a set of predetermined parameters, a facial expression that is indicative of the user not having finished speaking; 
and as a result of said facial expression detection, postponing the endpoint detection despite no speech currently being detected, 
wherein, preferably, the facial expression is detected based on: 
a first parameter set defining the facial expression based on a detected eyeball position; a second parameter set defining the facial expression based on a detected lip openness; and a third parameter set defining the facial expression based on a detected eyebrow configuration.
In a related art, Nair teaches a system for providing audio information responsive to received input with a digital assistant (Abstract). Notably, Nair teaches, after stopping the provision of the audio information, detecting one or more visual characteristics and determining whether the one or more visual characteristics indicate that further speech input is expected; and responding or forgoing a response based on whether that further speech input is expected (Paragraph 10; i.e. postponing the endpoint detection despite no speech currently being detected). In addition, the one or more visual characteristics may include a facial expression or an eye gaze (Paragraph 11: eye gaze may be construed as “eyeball position”).

In another related art, Rodenas teaches a system for analyzing video data to determine relevant behaviors and determining whether and what action should be taken (Abstract). Notably, Rodenas teaches that the relative locations and shapes of things like a person’s lips, eyebrows, eyelids, and other such features can be indicative of the mood or sentiment of a user (Paragraph 23). Rodenas then goes further to note how the mood or sentiment of a user may suggest the oncoming behavior of the user (Paragraph 24). Rodenas notes that the ability to recognize behavioral patterns may be useful for security or advertisement purposes (Paragraphs 21-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Konzelmann to incorporate the teachings of Nair to detect a facial expression to determine how to respond to the user. Doing so would have allowed the system to provide a more natural and efficient interaction with the digital assistant, as taught by Nair. 
Furthermore, it would have been obvious to further improve the teachings of Nair with the teachings of Rodenas to include analysis of a person’s lips, eyebrows, eyelids and other such features in order to determine the oncoming behavior of the user; the system of Rodenas may be adapted to determine, based on the mood or sentiment of a user, that they may be inputting further speech, but the combination may also benefit from the security or advertisement utilities taught by Rodenas, as well.

Thus, the combination of Konzelmann, Nair, and Rodenas teaches:
The method according to claim 13, wherein the endpoint detection step further comprises:
a user depiction step, in which a face of the user is depicted and stored as a digital image (Konzelmann, Paragraph 53: vision data (i.e. digital image) can include (i.e. depict) a region that is detected to only contain a face of a user);
a facial expression detection step, wherein the facial expression detection step includes detecting, based on a set of predetermined parameters, a facial expression that is indicative of the user not having finished speaking (Nair, Paragraph 10); and
as a result of said facial expression detection, postponing the endpoint detection despite no speech currently being detected (Paragraph 10), 
wherein, preferably, the facial expression is detected based on:
a first parameter set defining the facial expression based on a detected eyeball position (Paragraph 11: eye gaze may be construed as “eyeball position”);
a second parameter set defining the facial expression based on a detected lip openness (Rodenas, paragraph 24, lines 35-38: Rodenas notes that an open mouth may be a facial feature of note); and
a third parameter set defining the facial expression based on a detected eyebrow configuration (Rodenas, Paragraph 23: eyebrows are an example feature that may indicate a mood or sentiment).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655